Exhibit 10.39

CHANGE OF CONTROL AGREEMENT

THIS CHANGE OF CONTROL AGREEMENT (the "Agreement") is entered into as of
                     , 2006 by and between Network Equipment Technologies, Inc.
(the "Company"), and                                         (the “Executive”).

1.  Definitions.

(a) Change in Control and Corporate Transaction.  For all purposes under this
Agreement, “Change in Control” and “Corporate Transaction” will have the same
meaning as the defined term in the Company’s 1993 Stock Option Plan.

(b) Good Reason.  For all purposes under this Agreement, “Good Reason” means
that the Executive: (i) has incurred a material reduction or alteration in his
or her authority, status or responsibility; (ii) has incurred a material
reduction in his or her “base compensation”; or (iii) [except in the case of the
Company’s Chief Executive Officer] has been notified that his or her principal
place of work will be relocated to a location that would increase by 25 miles or
more the distance from the Executive’s then current residence to his or her
principal place of work.

(c) Base Compensation.  For purposes of this Agreement, “Base Compensation”
means annualized base salary as reflected in the Company’s payroll records as of
the effective date of this Agreement and as may be subsequently adjusted upward
for increases.

(d) Cause.  For all purposes under this Agreement, “Cause” means: (i) a willful
act by the Executive which constitutes misconduct or fraud and which has a
material adverse effect on the Company; or (ii) conviction of a felony crime.
 No act, or failure to act, by the Executive will be considered “willful” unless
committed without good faith and without a reasonable belief that the act or
omission was in the Company’s best interest.

(e) Disability.  For all purposes under this Agreement, "disability" will have
the same meaning as under the Company’s Long-Term Disability Plan.

2.  “Double Trigger” Benefits.  If a Change in Control or Corporate Transaction
occurs with respect to the Company, and within the first twelve (12) month
period after such occurrence, the Executive either voluntarily resigns his or
her employment for Good Reason, or his or her employment is terminated by the
Company for any reason other than Cause or Disability, then the Company shall
provide the following severance benefits to the Executive, subject to execution
and delivery by Executive of the Company’s standard form of release agreement:

(a) Incentive Programs.  The Executive shall become fully vested in all awards
heretofore or hereafter granted to him or her under all stock option, stock
appreciation rights, restricted stock, phantom stock or similar plans or
agreements of the Company regardless of any provisions in such plans or
agreements that do not provide for full vesting.  (To the extent that such plans
or agreements provide for full vesting on the same or an earlier date than this
Agreement, such plans or agreements shall prevail.)  In addition, all vested
awards will be exercisable for one (1) year from the date of their full vesting
or on the date the vested awards expire, whichever is sooner.

(b) Salary.  The Company shall pay Executive an amount equal to one year of Base
Compensation.

(c)

Other Benefits:  The Company shall pay premiums for, or otherwise provide for,
officer-level medical, dental, life and disability insurance for one year
following the date of termination of employment.

3.  Benefits upon Termination during Pendency.  Executive shall be entitled to
the benefits provided in Section 2 above in the event that the Company
terminates the Executive's employment for any reason other than Cause or
Disability or if the Executive voluntarily resigns for Good Reason in connection
with an impending Change in Control or Corporate Transaction.  The Company's
Board shall determine in good faith whether such a termination or resignation is
occurring in connection with an impending Change in Control or Corporate
Transaction.  However, such a termination or resignation will in any event be
deemed to be in connection with an impending Change in Control or Corporate
Transaction if the termination or resignation (i) is required by the merger
agreement or other instrument relating to such Change in Control or Corporate
Transaction or (ii) is made at the express request of the other party to the
transaction constituting such Change in Control or Corporate Transaction.

4.  Successors.

(a) Company’s Successors.  The Company will require any successor (whether
direct or indirect and whether by purchase, lease, merger, consolidation,
liquidation or otherwise) to all or substantially all of the Company’s business
and/or assets, by an agreement in substance and form satisfactory to the
Executive, to assume this Agreement and to agree expressly to perform this
Agreement in the same manner and to the same extent as the Company would be
required to perform it in the absence of a succession.  The Company’s failure to
obtain such agreement prior to the effectiveness of a succession will constitute
Good Reason under Section 1(b) for the Executive to terminate his or her
employment.  For all purposes under this Agreement, the term “Company” will
include any successor to the Company’s business and/or assets which executes and
delivers the assumption agreement described in this Subsection (a) or which
becomes bound by this Agreement by operation of law.

(b) Executive’s Successors.  This Agreement and all rights of the Executive
under this Agreement will inure to the benefit of, and be enforceable by, the
Executive’s personal or legal representatives, executors, administrators,
successors, heirs, distributees, devisees and legatees.

5.  Miscellaneous Provisions.

(a) Notice.  Notices and all other communications contemplated by this Agreement
will be in writing and will be deemed to have been duly given when personally
delivered or when mailed by U.S. registered or certified mail, return receipt
requested and postage prepaid.  In the case of the Executive, mailed notices
will be addressed to him or her at the home address which he or she most
recently communicated to the Company in writing.  In the case of the Company,
mailed notices shall be addressed to its corporate headquarters, and all notices
shall be directed to the attention of its Secretary.

(b) Modification, Waiver, or Discharge.  No provision of this Agreement will be
modified, waived or discharged unless the modification, waiver or discharge is
agreed to in writing and signed by the Executive and by an authorized officer of
the Company (other than the Executive).  No waiver by either party of any breach
of, or of compliance with, any condition or provision of this Agreement by the
other party will be considered a waiver of any other condition or provision or
of the same condition or provision at another time.

(c) Whole Agreement.  This agreement represents the entire agreement between the
parties with respect to the subject matter hereof and supersedes and integrates
any prior agreements regarding the subject matter hereof.  No agreements,
representations or understandings (whether oral or written and whether express
or implied) which are not expressly set forth in this Agreement have been made
or entered into by either party with respect to the subject matter hereof.

(d) No Setoff; Withholding Taxes.  There will be no right of setoff or
counterclaim, with respect to any claim, debt or obligation, against payments to
the Executive under this Agreement.  All payments made under this Agreement will
be subject to reduction to reflect taxes required to be withheld by law.

(e) Choice of Law.  The validity, interpretation, construction and performance
of this Agreement will be governed by the laws of the State of California.

(f) Severability.  The invalidity or unenforceability of any provision or
provisions of this Agreement will not affect the validity or enforceability of
any other provision hereof, which will remain in full force and effect.

(g) Arbitration.  Any controversy or claim arising out of or relating to this
Agreement, or the breach thereof, will be settled by arbitration in San
Francisco in accordance with the Commercial Arbitration Rules of the American
Arbitration Association.  Discovery will be permitted to the same extent as in a
proceeding under the Federal Rules of Civil Procedure, including (without
limitation) such discovery as is specifically authorized by section 1283.05 of
the California Code of Civil Procedure, without need of prior leave of the
arbitrator under section 1283.05(e) of such Code.  Judgment on the award
rendered by the arbitrator may be entered in any court having jurisdiction
thereof.  All fees and expenses of the arbitrator and such Association and
attorney fees will be paid as determined by the arbitrator.

(h) No Assignment.  The rights of any person to payments or benefits under this
Agreement will not be made subject to option or assignment, either by voluntary
or involuntary assignment or by operation of law, including (without limitation)
bankruptcy, garnishment, attachment or other creditor’s process, and any action
in violation of this Subsection (h) will be void.

6.  Effective Date and Term of Agreement.  This Agreement is effective on the
date written above and will continue in effect until the Company gives one (1)
year’s written notice of cancellation; provided, that, notwithstanding the
delivery of any such notice, this Agreement will continue in effect for a period
of one (1) year after a Change in Control or Corporate Transaction, if such
transaction(s) occurs during the term of this Agreement.

IN WITNESS WHEREOF, each of the parties has executed this Agreement, in the case
of the Company by its duly authorized officer, as of the day and year first
above written.

EXECUTIVE:

NETWORK EQUIPMENT TECHNOLOGIES, INC.

                                         

                                         



